1615 Poydras Street ▪ New Orleans, LA70112 Financial Contacts: Media Contact: David P. Joint William L. Collier (504) 582-4203 (504) 582-1750 McMoRan Exploration Co. Reports Third-Quarter/Nine-Month 2008 Results HIGHLIGHTS § Third-quarter 2008 earnings of $61.9 million, $0.96 per share, before hurricane charges and unrealized mark-to-market gains on derivative contracts.After these items, McMoRan reported a net loss for third-quarter 2008 of $6.1 million, $0.10 per share, compared with a net loss of $52.2 million, $1.50 per share, in the third quarter of 2007.Third quarter 2008 results included $152.6 million, $2.37 per share, of charges associated with certain properties damaged in Hurricane Ike and a mark-to-market unrealized gain of $82.3 million, $1.28 per share, on open oil and gas derivative contracts. § McMoRan expects to realize a substantial recovery under its insurance programs of hurricane related costs, which are expected to be incurred over several years. § Daily production for third-quarter 2008 averaged 225 million cubic feet of natural gas equivalents per day (MMcfe/d) net to McMoRan, compared with third-quarter 2007 average production of 185 MMcfe/d.Results were impacted by shut-ins associated with Hurricanes Gustav and Ike in September 2008.Prior to the storms, McMoRan’s production averaged approximately 296 MMcfe/d in July and August. § Production is being restored as third party facilities become operational.Fourth quarter 2008 production is expected to average approximately 180 MMcfe/day and reach approximately 280-290 MMcfe/d in the first half of 2009. § Continued positive drilling results at Flatrock on OCS 310 at South Marsh Island Block 212 with five successful wells to date: o Gross production from Flatrock Nos. 1, 2 and 3 currently approximates 170 MMcfe/d, 32 MMcfe/d net to McMoRan. o Flatrock No. 4 is being completed in the same Rob-L sand which is currently producing at an approximate gross rate of 100 MMcfe/d in Flatrock No. 2. o Flatrock No. 5 has encountered 90 net feet of pay as indicated by wireline logs and is currently drilling below 15,800 feet to proposed total depth of 18,400 feet. o Flatrock No. 6 is expected to commence drilling in the fourth quarter of 2008.The well will target the deeper Operc and possibly penetrate the upper Gyro section of the Flatrock/Hurricane Deep structure. § Other exploratory drilling activities include: § South Timbalier Block 168 ultra-deep exploratory well has been drilled to 32,997 feet.In October, McMoRan logged a fourth potential hydrocarbon bearing zone in the well. § Deep gas exploration activities in-progress at Tom Sauk and Northeast Belle Isle. § Drilling operations expected to commence in November 2008 at the high potential Ammazzo deep gas exploration prospect located on South Marsh Island Block 251 and the Gladstone East deep gas exploration prospect on Louisiana State Lease 340. § Operating cash flows totaled $253.9 million for third-quarter 2008 and $636.2 million for the first nine months of § Capital expenditures approximated $75.8 million for third-quarter 2008 and $186.9 million for the first nine months of 2008.Capital expenditures are estimated to approximate $270 million for 2008. § Cash at September 30, 2008 totaled $160.6 million with no borrowings under McMoRan’s $450 million bank credit facility.Total debt, excluding McMoRan’s senior convertible notes, was $300 million at September 30, 2008, $274 million lower than December 31, 2007 and $894 million lower than at the time of the August 2007 oil and gas property acquisition. 1 SUMMARY FINANCIAL TABLE* Third Quarter Nine Months 2008 2007 2008 2007 (In thousands, except per share amounts) Revenues $ 285,245 $ 133,252 $ 956,229 $ 230,297 Operating income (loss) 18,057 (25,661 ) 144,138 (36,899 ) Income (loss) from continuing operations 6,105 (51,005 ) 98,166 (72,071 ) Income (loss) from discontinued operations (1,356 ) (1,179 ) (2,960 ) 50 Net income (loss) applicable to common stock(a) (6,132 ) (52,184 ) 75,602 (73,573 ) Diluted net income (loss) per share: Continuing operations $ (0.08 ) $ (1.47 ) $ 1.17 (c) $ (2.40 ) Discontinued operations (0.02 ) (0.03 ) (0.03 ) (0.00 ) Applicable to common stock $ (0.10 ) $ (1.50 ) $ 1.14 (c) $ (2.40 ) Diluted average shares outstanding(b) 64,446 34,693 87,718 (c) 30,644 a. After preferred dividends and inducement payments for the early conversion of preferred stock. b. See Note h on page II. c. Reflects assumed conversion of McMoRan’s 6% and 5¼% Convertible Senior Notes, 6.75% Mandatory Convertible Preferred Stock, and the dilutive effect of outstanding stock options and warrants into 29.1 million shares for the nine-month period, resulting in the exclusion of $5.0 million in interest expense and $19.6 million in dividends and inducement payments for the early conversion of preferred stock for the 2008 nine-month period. * If any in-progress well or unproved property is determined to be non-productive or no longer meets the capitalization requirements under applicable accounting rules prior to the filing of McMoRan’s third-quarter 2008 Form 10-Q, the related costs incurred through September 30, 2008 would be charged to exploration expense in the third quarter 2008 financial statements.McMoRan’s investment in its six in-progress or unevaluated wells totaled $96.7 million at September 30, 2008. NEW ORLEANS, LA, October 20, 2008 – McMoRan Exploration Co. (NYSE: MMR) today reported a net loss applicable to common stock of $6.1 million, $0.10 per share, for the third quarter of 2008 compared with a net loss applicable to common stock of $52.2 million, $1.50 per share, for the third quarter of 2007.For the nine months ended September 30, 2008, McMoRan reported net income of $75.6 million, $1.14 per fully diluted share, compared with a net loss of $73.6 million, $2.40 per share, in the 2007 period. Third-quarter 2008 results from continuing operations totaled $6.1 million, including $152.6 million, $2.37 per share, of charges associated with damage to certain properties from Hurricane Ike (see Production and Development Activities section), and a gain of $82.3 million, $1.28 per share, for unrealized mark-to-market charges on McMoRan’s open oil and gas derivative contracts (see
